— In an action to recover damages for personal injuries, the defendant the City of New York appeals from so much of an order of the Supreme Court, Kings County (Rader, J.), dated November 25, 1986, as granted the plaintiffs motion to strike the appellant’s answer for failure to respond to the plaintiffs notice of discovery and inspection to the extent that it ordered the appellant to index notices of claim by location.
Ordered that the order is reversed insofar as appealed from, on the law, the plaintiff’s motion is denied, and the matter is remitted to the Supreme Court, Kings County, to determine the extent, if any, to which the document demands made in the plaintiffs notice of discovery and inspection were palpably improper (see, Cohen v City of New York, 143 AD2d 388 [decided herewith]). Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.